                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


VINCENT NATHANIEL ROUNDTREE,

                      Plaintiff,

v.                                                           Case No: 6:17-cv-566-Orl-41DCI

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Counsel’s Request for Authorization to

Charge a Reasonable Fee (Doc. 24). United States Magistrate Judge Daniel C. Irick issued a Report

and Recommendation (Doc. 26), in which he recommends granting the motion.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis in the Report and Recommendation. It is therefore ORDERED and

ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 26) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. Plaintiff’s Counsel’s Request for Authorization to Charge a Reasonable Fee (Doc.

              24) is GRANTED.

           3. The Court approves an award of attorney’s fees in the amount of $2,538.50.




                                           Page 1 of 2
       DONE and ORDERED in Orlando, Florida on May 28, 2019.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
